Order and judgment (one paper), Supreme Court, New York County (William Mc-Cooe, J.), entered September 30,1997, which denied petitioner’s application to compel respondent Judge to issue a written order on petitioner’s application to dismiss the juvenile delinquency proceeding against her son, and dismissed the petition, unanimously affirmed, without costs.
The proceeding was properly dismissed on the ground that the written order sought by petitioner had in fact been issued. In addition, we note that any proceeding commenced by this petitioner with respect to any alleged errors of law in her son’s juvenile delinquency matter would be dismissible since a CPLR article 78 proceeding does not lie to correct such errors (CPLR *1137801). Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.